EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Christian Miller on 8/6/2021
IN THE CLAIMS, amend claim 1 as follows: 
1. (Currently Amended) An atomization device comprising, inside a processing tank, a rotor-stator type mixer including: 
a stator having a plurality of openings in a peripheral wall thereof; and 
a rotor disposed inside the stator with a predetermined gap in a radial direction between the rotor and an inner peripheral surface of the stator, wherein 
the atomization device performs any one or more of emulsification processing, dispersion processing, dissolution processing, atomization processing, mixing processing, and stirring processing on a processing object with fluidity using the rotor- stator type mixer while an inside of the processing tank is maintained in a pressured state, at atmospheric pressure, or in a vacuum state, 
the atomization device has a mechanism in which the rotating rotor makes the processing object flow at a predetermined pressure or higher, 
the mechanism in which the rotating rotor makes the processing object flow at a predetermined pressure or higher is a mechanism in which, in the rotating rotor, the rotating rotor makes the processing object flow at a predetermined pressure or higher by disposing an additional rotor in the vicinity of an outer periphery of a rotating shaft of the rotor and rotating the additional rotor, and 
°, a height of the stirring blade in an axial direction of the rotating shaft is at least .32 times as long as the diameter of the rotor

Election/Restrictions
Claims 6 and 7 were previously restricted but include all the limitations of claim 1, which is now considered allowable. Therefore the restriction of claims 6 and 7 are withdrawn. 


Allowable Subject Matter
Claims 1, 2, 4, 5, 6, and 7 are allowed. The prior art does not teach or fairly suggest an atomization device with the combination of a stator, the two rotor configuration, with the specific angle range and size ratio as claimed in independent claim 1.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHU BHATIA whose telephone number is (571)270-7628.  The examiner can normally be reached on Monday - Friday 11 a.m. to 7:30 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANSHU BHATIA/Primary Examiner, Art Unit 1774